Citation Nr: 1046109	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that 
denied reopening a claim of service connection for a low back 
disability.  The Veteran testified at a videoconference hearing 
before the Board in August 2010 before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing has 
been associated with the record on appeal.    


FINDINGS OF FACT

1.  An August 2006 RO rating decision denied service connection 
for a low back disability; the Veteran did not file a timely 
notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for a low back 
disability has been received since the August 2006 rating 
decision.

3.  The Veteran sustained a low back strain in service in March 
1986, but did not experience symptoms of chronic low back 
disability in service.

4.  The Veteran did not experience continuous low back symptoms 
after service.

5.  The Veteran sustained a post-service injury of the low back 
in 1999. 

6.  The currently diagnosed disability of the low back is not 
related to service.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection 
for a low back disability became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 
2006 denial of service connection for a low back disability to 
reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  A chronic low back disability was not incurred in or 
aggravated by the Veteran's active service, nor is it otherwise 
causally or etiologically related to service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that through 
a VCAA letter dated April 2008 the Veteran was provided with such 
notice.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the April 2008 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed directives 
consistent with VCAA with regard to new and material evidence.  
The decision to grant reopening renders moot the question of 
whether VCAA notice was in compliance with Kent.    

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claim that were lacking to substantiate the 
claim for service connection, specifically indicating that the 
Veteran needed to provide evidence that his current disability 
was related to his active service or that he had continuity of 
symptomatology since separation from service.  The representative 
and the AVLJ asked questions to ascertain whether the Veteran's 
current disability was related to service and to ascertain the 
period of onset for his symptoms.  The AVLJ recommended the 
Veteran obtain lay or medical evidence regarding the missing 
elements of his claim.  No pertinent evidence that might have 
been overlooked and that might substantiate the claim was 
identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for service connection.  The 
Veteran's representative and the AVLJ asked questions to draw out 
the Veteran's contentions regarding any in-service event or 
injury and any relationship between the current disability and 
any such event.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, VA examination reports, and 
lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in May 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
pertinent medical history was noted by the examiner, the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the VA examiner offered a 
nexus opinion, and provided reasons for the opinion, the Board 
finds the examination to be adequate for rating purposes.  Thus, 
the Board finds that a further examination is not necessary.  For 
all the foregoing reasons, the Board concludes that VA's duties 
to the Veteran have been fulfilled with respect to the issues on 
appeal.

Reopening Service Connection for a Low Back Disability

The Veteran's claim to reopen involves an underlying claim of 
service connection for a low back disability.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  With chronic disease as 
such in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  If there is 
no showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for a low back disability was originally denied in August 2006.  
The Veteran was informed of the decision in an August 2006 
notification letter.  The Veteran submitted an ambiguous 
statement in August 2007.  In September 2007, the RO attempted to 
clarify whether the statement was a notice of disagreement.  The 
RO provided the Veteran with an additional 60 days to submit a 
notice of disagreement beyond the one year time period.  The 
Veteran did not respond to the statement or submit an additional 
notice of disagreement during that time.  Because the Veteran did 
not file a notice of disagreement regarding the August 2006 
decision within one year from the date of the notification of the 
rating decision to appeal the denial of the claim, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

In this case, the RO denied a claim for service connection for a 
low back disability in the prior final August 2006 decision, 
finding that, although the Veteran sustained a low back strain in 
service on March 25, 1986, the disorder was not chronic in 
service, or continuous after service, and that there was no 
evidence of current disability of the low back.  The RO 
acknowledged treatment in service for an acute lower back strain, 
but found no permanent residual or chronic disability.  

The Veteran submitted additional medical records in March 2008, 
which the RO interpreted as a request to reopen service 
connection for a low back disability.  The RO denied reopening in 
July 2008, finding that new and material evidence had not been 
received, and the present appeal ensued.

The additional evidence received since the prior final August 
2006 rating decision includes personal hearing testimony at an 
August 2010 videoconference Board personal hearing, where the 
Veteran described the back injury in March 1986, and indicated 
that he had some pain and discomfort since that time.  The 
Veteran also submitted a lay statement noting that someone had 
observed the Veteran experiencing some back problems after his 
discharge from service in May 1986.  

This evidence constitutes new evidence as it was not previously 
submitted to agency decisionmakers.  It is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened.  As the Board 
must presume the credibility of the evidence, the evidence raises 
a reasonable possibility of substantiating the claim.  The 
evidence suggests a continuity of symptomatology from separation 
from service to the present time.  It also suggests a 
relationship between the Veteran's current low back disability 
and his in-service injury.  Therefore, the Board finds that new 
and material evidence has been received to reopen the previously 
denied claim of service connection for a low back disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

After a review of all the evidence, lay and medical, the Board 
finds that, although the Veteran sustained a low back strain in 
service in March 1986, he did not experience symptoms of chronic 
low back disability in service.  A March 1986 service treatment 
record showed complaints of back pain for two weeks after double 
timing as a road guard.  The Veteran denied any history of injury 
or trauma to the back.  He informed the examiner that he has no 
idea why he has back pains other than the double timing or sit 
ups.  The examiner performed a complete examination and noted 
tenderness to palpation.  The diagnosis was mild back strain, for 
which Tylenol and a warm compress were recommended.  

In May 1986, the Veteran signed a statement noting that he had 
received a complete physical examination in March 1986 and that 
no defects were noted at that time which would disqualify him 
from the performance of his duties or entitle him to disability 
benefits.  The statement went on to say that the Veteran 
certified that there had been no significant change in his 
physical or medical condition since the date of his prior 
examination.  

The Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous low back symptoms after 
service.  A private Independent Medical Evaluation dated in 
September 2000 reflects that the Veteran was assessed for the 
post-service back injuries from an October 1999 back injury that 
occurred while the Veteran was filling a ditch and operating a 
dirt compactor over a two-day time frame.  Notably, the history 
associated with this report, including as given by the Veteran, 
did not include any mention of in-service low back injury or 
chronic or continuous low back symptoms in service or since 
service.  In addition, the private examiner's review of the post-
service treatment records following the post-service injury in 
October 1999 do not include a mention of chronic or continuous 
low back symptoms since service separation.  Such reported 
histories by the Veteran that do not mention chronic or 
continuous symptoms, made during the course of treatment for the 
post-service low back injury, are of more probative value that 
his more recent reports that were made for compensation purposes.  
See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value, as statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care). 

Other evidence tending to show an absence of continuous low back 
symptoms after service includes that, at a May 2009 VA 
examination, the Veteran reported that after service he worked as 
a pipe fitter in a supply yard with inventory and driving, 
loading, and unloading a truck.  At the Board personal hearing, 
the Veteran testified that, prior to a post-service back injury 
in 1999, he did not have a difficult time moving around, and that 
his back was fine prior to the 1999 back injury.  The May 2009 VA 
examination report includes the opinion that the Veteran's 
current post-service occupation would be a contributing factor in 
the cause of the Veteran's current low back disability, and that 
the strain which occurred in March 1986 would not be a factor.  

The evidence shows that the Veteran sustained a post-service 
injury of the low back in October 1999.  At the Board personal 
hearing, he testified that while operating a dirt compacter for 
two days after service in 1999 he injured his low back.  The 
competent medical evidence has related the Veteran's current 
disability of the low back to this post-service back injury.  

On the question of chronic symptoms in service or continuous 
symptoms after service, while the Veteran also testified that he 
had pain from the time of his injury in service, this testimony 
is inconsistent with other evidence of record, including the 
Veteran's own testimony at the same Board hearing.  In rendering 
a decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board has also considered a lay statement that consists of 
one line in which an R.W. Jr. noted that R.W. Sr. informed him 
that, after the Veteran's discharge from the military, the 
Veteran was experiencing some back problems in May 1986.  The 
note contains no further explanation.  As the note is asserting 
that a third party knew of some back pain in May 1986, the Board 
finds it to be of little probative value.  The author of the 
letter is not asserting any personal knowledge of the Veteran's 
disability.  Additionally, evidence of back problems in May 1986 
does not indicate continuity of symptomatology from the time of 
separation of service to the present time.  

The Veteran's personal hearing testimony and more recent 
assertions of chronic and continuous low back pain since injury 
in service is inconsistent with the Veteran's other statements, 
and is inconsistent with the service treatment record evidence 
showing a mild back strain with no residual complaints and no 
stitches.  The Board finds the more contemporaneous in-service 
findings, complaints, and history reported by the Veteran to be 
of more probative value than the more recent assertions made many 
years after service separation, after a post-service back injury, 
and made for compensation purposes.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).

The post-service medical evidence does not reflect complaints or 
treatment related to a low back disability for thirteen years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1986) and initial 
reported symptoms related to a low back disorder in approximately 
1999.  Specifically, these complaints began after a separate 
post-service incident that resulted in a low back disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Veteran's testimony and the medical evidence are inconsistent 
with each other, and at times internally inconsistent with his 
own statements and histories reported elsewhere.  The Veteran has 
testified that his disability began during service, but then 
testified that his symptoms did not cause any difficulties until 
after a post-service injury.  The Veteran also worked in a 
physically demanding job for thirteen years without documented 
problems until a post-service injury in 1999.  Additionally, the 
Veteran reported a need for sutures subsequent to an in-service 
fall.  The contemporaneous medical evidence showed no record of 
stitches, but rather complaints of back pain after marching 
double time, which was diagnosed as a mild strain and were not 
followed by any subsequent complaints.  The VA examiner in May 
2009 noted no evidence of a laceration requiring sutures during 
physical examination.  These inconsistencies in the record weigh 
against the Veteran's credibility as to the assertion of 
continuity of symptomatology since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board also finds that the weight of the competent evidence 
demonstrates that the currently diagnosed disability of the low 
back is not related to service.  A May 2009 VA examination report 
reflects the diagnoses of lumbago, bulging disc L4-5, 
degenerative disc disease L5-S1, grade I spondylolysis with 
spondylolisthesis of L5 on S1, and intervertebral disc syndrome 
of the lumbosacral spine.  The May 2009 VA examiner opined that 
the strain which occurred in March 1986 is not a factor in the 
Veteran's current low back disability.  The May 2009 VA 
examination was based on a thorough history and physical 
examination, including the Veteran's report that he fell during 
service in March 1986 and sustained a four centimeter laceration 
to the sacral area that required stitches and a profile of no 
running or physical duty for 60 days.  The bases for the opinion 
were that the Veteran's current post-service occupation would be 
a contributing factor in the cause of the Veteran's current low 
back disability; that there was no indication of any laceration 
injury with repair by sutures upon physical examination; that the 
Veteran sustained a post-service low back injury in 1999; that 
the Veteran had not sought treatment for low back pain until 
after the post-service low back injury in 1999.  

Based on the May 2009 negative opinion, the inconsistencies in 
the Veteran's assertions, the amount of time between service and 
the first complaints, the post-service injury, and the service 
treatment records showing only a mild back sprain, 
the Board finds that a preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  Service connection for a low back disability is not 
warranted. 


ORDER

New and material evidence having been received, service 
connection for a low back disability is reopened.

Service connection for a low back disability is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


